Reasons for Allowance
Claim 65, 67, 71, 73-75, and 77-86 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 73, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…wherein the ground plane comprises a two-dimensional surface of conductive material arranged within a border that is shaped as an irregular, non-periodic contour-curve…wherein the value Q is at least 3…wherein the diameter of the smallest circle encompassing the contour-curve entirely is smaller than one fifth of a free operating wavelength of the antenna element…wherein the second value Q is at least 3; wherein the ground plane is shaped as an open loop having an opening between first and second end portions; and wherein the antenna element extends across at least a portion of the opening of the open loop in a vicinity of at least one of the first and second end portions.”
Regarding claim 74, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…wherein the ground plane comprises a two-dimensional surface of conductive material arranged within a border that is shaped as an irregular, non-periodic contour-curve…wherein the value Q is at least 3…wherein the ground plane is shaped as an open loop having an opening between first and second end portions; and wherein the antenna element is arranged substantially parallel to the ground plane and extends across at least a portion of the opening of the open loop of the ground plane.”



Dependent claim 65, 67, 71, 72, 75, 77 and 84-86 is allowable based on its dependence on claim 73. Dependent claim 78-83 is allowable based on its dependence on claim 74.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845